Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143035                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143035
                                                                   COA: 302124
                                                                   Tuscola CC: 10-011496-FH;
                                                                   10-011571-FH
  COREY JAMES JOBSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 18, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the defendant’s sentence. Zero points should be
  scored for Prior Record Variable 7 because the Court of Appeals vacated the defendant’s
  concurrent conviction for possession of child sexually abusive materials. The resulting
  change in the defendant’s total PRV score produces a lower guidelines range, and the
  defendant is thus entitled to resentencing. See People v Francisco, 474 Mich 82 (2006).
  Therefore, we REMAND this case to the Tuscola Circuit Court for resentencing under
  properly scored sentencing guidelines. In all other respects, leave to appeal is denied
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
           p0928                                                              Clerk